Memorandum: "It is well settled that a jury verdict should not be set aside as contrary to the weight of the evidence unless the jury could not have reached the verdict by any fair interpretation of the evidence” (Buckenberger v Clark Constr. Corp., 208 AD2d 790, 791, citing Nicastro v Park, 113 AD2d 129, 134). The verdict finding that defendants were not negligent is based upon a fair interpretation of the evidence. The jury could have fairly determined that defendant O’Connell was not negligent in his operation of the truck and that he could not avoid the accident when plaintiff’s decedent suddenly crossed in front of the truck on his bicycle (see, Buckberger v Barrack, 151 AD2d 632; see also, Weise v Lazore, 99 AD2d 919, lv denied 62 NY2d 606). (Appeal from Judgment of *1102Supreme Court, Kings County, Shaw, J. — Negligence.) Present — Green, J. P., Lawton, Wesley, Doerr and Davis, JJ.